                             SEVERANCE AGREEMENT



     This Agreement is made the       day of                , by and between
Potomac Electric Power Company (the "Company") and              (the
"Executive").

     WHEREAS, the Company recognizes the need to avoid the loss or serious
distraction of the Executive to the detriment of the Company and its
stockholders during periods surrounding a Change in Control, when the
Executive's undivided attention and commitment to the needs of the Company are
particularly important; and

     WHEREAS, the Executive desires to devote his or her time and energy for the
benefit of the Company and its stockholders and not to be distracted during the
period surrounding Change in Control; and

     WHEREAS, the Company and the Executive wish to achieve the foregoing
objectives by entering into this Severance Agreement (or, if the Executive
previously entered into a Severance Agreement with the Company, wish to better
achieve the foregoing objectives by amending and restating such prior Severance
Agreement which amended and restated Agreement shall, as of the date first above
written, supersede the prior Severance Agreement).

     NOW, THEREFORE, the parties agree as follows:

1.   Definitions

     1.1     Change in Control.  Change in Control shall be deemed to have
occurred as of the first day that any one or more of the following conditions
shall have been satisfied:

             (a)      Any "Person" (other than (i) those Persons in control of
the Company as of the Effective Date, (ii) any person or persons acting on
behalf of the Company in a distribution of stock to the public, (iii) any
trustee or other fiduciary holding securities under any employee benefit plan of
the Company, or (iv) a corporation owned directly or indirectly by the
stockholders (immediately prior to such transaction) of the Company in
substantially the same proportions as their ownership of stock of the Company)
becomes a Beneficial Owner, directly, or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company's then outstanding securities; or

            (b)     (i)     a complete or substantial liquidation of the
Company; or (ii) the sale or disposition of all or substantially all the
Company's assets; or (iii) a merger, consolidation, or reorganization of the
Company with or involving any other corporation or entity, other than a merger,
consolidation, or reorganization that would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least seventy percent (70%) of the combined voting
power of the voting securities of the Company (or such surviving entity)
outstanding immediately after such merger, consolidation or reorganization.

     In no event shall a Change in Control be deemed to have occurred, with
respect to the Executive, if the Executive is part of a purchasing group which
consummates the Change in Control transaction. The Executive shall be deemed
"part of a purchasing group" for purposes of the preceding sentence if the
Executive is an equity Executive in the purchasing company or group (except for:
(i) passive ownership of less than one percent (1%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the nonemployee continuing directors of the
Company).

     1.2     Qualifying Termination

             (a)     The occurrence of any one or more of the following events
within twenty-four (24) calendar months after a Change in Control of the Company
shall constitute a "Qualifying Termination."

                    (i)     The Company's involuntary termination of the
Executive's employment without Cause (as defined in Section 1.4);

                    (ii)     The Executive's voluntary employment termination
for Good Reason (as defined in Section 1.3);

                    (iii)     Failure or refusal by a successor company to
assume the Company's obligations under this Agreement in its entirety, as
required by Section 9 herein; or

                    (iv)     Commission by the Company, or any successor
company, of a material breach of any of the provisions of this Agreement.

            (b)     A Qualifying Termination also shall include an involuntary
termination of the Executive, without Cause, "in contemplation of," but prior
to, a Change in Control of the Company. An involuntary termination shall be
deemed to be "in contemplation of," a Change in Control if it occurs at any time
subsequent to (but in no event after) an actual Change in Control):

                   (i)     The Board of Directors accepting, or recommending to
the Company's shareholders the acceptance of, an offer from any Person (other
than those Persons in control of the Company as of the Effective Date, or other
than a trustee or other fiduciary holding securities under an employee benefit
plan of the Company, or a corporation owned directly or indirectly by the
stockholders of the Company (immediately prior to such transaction) in
substantially the same proportions as their ownership of stock of the Company)
to become the beneficial owner, directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company's then outstanding securities; or

                  (ii)     The Board of Directors approving, or recommending to
the Company's shareholders for approval: (a) a plan of complete or substantial
liquidation of the Company, or (b) an agreement for the sale or disposition of
all or substantially all of the Company's assets; or (c) a merger,
consolidation, or reorganization of the Company with or involving any other
corporation or entity, other than a merger, consolidation or reorganization that
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted to voting securities of the surviving entity), at least seventy
percent (70%) of the combined voting power of the voting securities of the
Company (or such surviving entity) outstanding immediately after such merger,
consolidation, or reorganization.

             (c)     A Qualifying Termination shall not include a termination of
employment by reason of death, disability, or voluntary normal retirement (as
such term is defined under the then established rules of the company's
tax-qualified retirement plan), the Executive's voluntary termination without
Good Reason, or the Company's involuntary termination of the Executive's
employment for Cause.

     1.3     Good Reason. Good Reason means, without the Executive's express
written consent, the occurrence after or in contemplation of a Change in Control
of the company, of any one or more of the following:

             (a)     The assignment to the Executive of duties materially
inconsistent with the Executive's authorities, duties, responsibilities, and
status (including offices, title and reporting relationships) as an executive
and/or officer of the Company, or a material reduction or alteration in the
nature or status of the Executive's authorities, duties, or responsibilities
from those in effect as of ninety (90) days prior to the Change in Control (or,
in the case of a termination in contemplation of a Change in Control, 90 days
prior to the occurrence described in Section 1.2(b)(i) or (ii) above), unless
such act is remedied by the Company within 10 business days after receipt of
written notice thereof given by the Executive;

             (b)     A reduction by the Company of the Executive's base salary
in effect on the effective date of a Change in Control, or as the same shall be
increased from time to time, unless such reduction is less than ten percent
(10%) and is either (i) replaced by an incentive opportunity equal in value; or
(ii) is consistent and proportional with an overall reduction in management
compensation due to extraordinary business conditions, including but not limited
to reduced profitability and other financial stress (i.e., the base salary of
the Executive will not be singled out for reduction in a manner inconsistent to
a reduction imposed on other executives of the Company);

             (c)     The relocation of the Executive's office more than 50 miles
from the Executive's office on the effective date of the Change in Control.

                     The Executive's right to terminate employment for Good
Reason shall not be affected by the Executive's incapacity due to physical or
mental illness. The Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason herein.

     1.4.     Cause. Cause shall mean the occurrence of any one or more of the
following:

             (a)     The Executive is convicted of a felony involving moral
turpitude; or

             (b)     The Executive engages in conduct or activities that
constitutes disloyalty to the Company and such conduct or activities are
materially damaging to the property, business or reputation of the Company; or

             (c)     The Executive persistently fails or refuses to comply with
any written direction of an authorized representative of the Company other than
a directive constituting an assignment described in Section 1.3(a); or

             (d)     The Executive embezzles or knowingly, and with intent,
misappropriates property of the Company, or unlawfully appropriates any
corporate opportunity of the Company.

     1.5     Annual Bonus Amount. The average of the annual target bonuses
applicable to the Executive during the three calendar years preceding the
calendar year in which the Qualifying Termination occurs.

     2.     Severance Payment. Upon the occurrence of a Qualifying Termination
with respect to the Executive, the Company shall pay to the Executive an amount
equal to two times the Executive's annual base salary (as in effect on the date
of the Qualifying Termination, not reduced by any reduction described in Section
1.3(b) above) and two times the Annual Bonus Amount. The payment shall be made
in twenty-four (24) equal monthly installments beginning on the first day of the
month following Qualifying Termination.

     3.     Severance Health Benefits. Upon the occurrence of a Qualifying
Termination, and for the thirty-six (36) month period thereafter, the Company
shall provide to the Executive and Executive's family medical, accidental death
and dismemberment, disability and death benefits as provided to other executive
officers who remain employed by the Company (or a surviving entity other than
the Company). The Executive shall be required to make payments for such coverage
in the same amount as is required of executive officers who remain employed by
the Company or a successor.

     4.     Code Section 280G.

     4.1     Reduction to Avoid Excise Tax. Notwithstanding Sections 2 and 3
hereof, if the independent public accountants for the Company (the
"Accountants") determine that if the payment and/or benefits to be provided
under such sections (and/or any other payments and/or benefits provided or to be
provided to the Executive under any applicable plan, program, agreement or
arrangement maintained, contributed to or entered into by the Company or any
group or entity whose actions result in a change of ownership or effective
control (as those terms are defined in Code Section 280G and regulations
promulgated thereunder) or any affiliate of the Company) (a "Payment" or
collectively "Payments") were provided to the Executive (x) the Executive would
incur an excise tax under Section 4999 of the Internal Revenue Code of 1986, as
amended (the "Code") (such excise tax, together with any interest and penalties,
are hereinafter collectively referred to as the "Excise Tax"), and (y) the net
after tax benefits to the Executive attributable to the Payments would not be at
least $10,000 greater than the net after tax benefits that would accrue to the
Executive if the Payments that which would otherwise cause the Executive to be
subject to the Excise Tax were not provided, the Payments shall be reduced so
that the Payments provided to the Executive are the greatest (as determined by
the accountants) that may be provided without any such Payment being subject to
the Excise Tax.

             (a)     If the Payments are to be reduced under Section 4.1, the
Executive shall be given the opportunity to designate which Payments shall be
reduced and in what order of priority.

                    (i)     If the Executive receives reduced Payments pursuant
to this Section 4.1, or if it had been determined that no such reduction was
required, but it nonetheless is established pursuant to the final determination
of a court or an Internal Revenue Service proceeding that, notwithstanding the
good faith of the Executive and the Company in applying the terms of this
Section 4.1, the aggregate Payments to the Executive would result in any Payment
being subject to the Excise Tax, and that a reduction pursuant to Section 4.1
should have occurred, then the Executive shall be deemed for all purposes to
have received a loan made on the date of the receipt of the Payments in an
amount such that, after taking into consideration such loan, no portion of the
aggregate Payments would be subject to the Excise Tax. The Executive shall have
an obligation to repay such loan to the Company on demand, together with
interest on such amount at the applicable Federal rate (as defined in Section
1274(d) of the Code) from the date of the Executive's receipt of such loan until
the date of such repayment.

                    (ii)     If the Executive's Payments are reduced or are to
be reduced pursuant to this Section 4.1 above, and it is determined that the
Executive's Payments were or are to be reduced pursuant to this Section 4.1 to a
greater extent than was or is necessary to avoid the Excise Tax or it is
determined that the Executive's Payments should not be or should not have been
reduced pursuant to Section 4.1, then the Company shall promptly pay to the
Executive the amount necessary so that, after such adjustment, the Executive
will have received or be entitled to receive the maximum payments payable under
this Section without any of the Payments being subject to the Excise Tax,
together with interest on such amount at the applicable Federal rate (as defined
in Section 1274(d) of the Code).

     4.2     Gross-Up Payment.

             (a)     Anything in this Agreement to the contrary notwithstanding,
if it shall be determined that any Payments would be subject to the Excise Tax
or any interest or penalties are incurred and it is determined that the Payments
should not be reduced pursuant to Section 4.1, then the Executive shall be
entitled to receive an additional payment (a "Gross-Up Payment") in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Taxes imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

             (b)     All determinations required to be made under this Section
4.2, including whether and when a Gross-Up Payment is required and the amount of
such Gross-up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company's Accountants, who shall provide
detailed supporting calculations both to the Company and the Executive within 15
business days of the receipt of notice from the Executive that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accountants shall be borne solely by the Company. Any Gross-Up
Payment as determined pursuant to this Section 4.2 shall be paid by the Company
to the Executive within five days of the receipt of the Accountants'
determination. Any determination by the Accountants shall be binding upon the
Company and the Executive. As a result of the uncertainty in the application of
Sections 280G and 4999 of the Code, at the time of the initial determination by
the Accountants hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment") consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 4.2(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accountants
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

             (c)     The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after the Executive
is informed in writing of such claim and shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

                    (i)       give the Company any information reasonably
requested by the Company relating to such claim,

                    (ii)      take such action in connection with contesting
such claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                    (iii)     cooperate with the Company in good faith in order
effectively to contest such claim, and

                    (iv)      permit the Company to participate in any
proceedings relating to such claim;

          Provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 4.2, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; PROVIDED, further, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and PROVIDED, further, that any extension of the
statute of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be any other issue raised by the Internal Revenue
Service or any other taxing authority.

             (d)     If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 4.2(c), the Executive becomes
entitled to receive any refund with respect to such claim, the Executive shall
(subject to the Company's compliance with the requirements of Section 4.2)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If after the
receipt by the Executive of an amount advanced by the Company pursuant to
Section 4.2, a determination is made that the Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify the
Executive in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.

     5.      Termination of Agreement. This Agreement shall continue until and
terminate three (3) years from the date first set forth above; provided,
however, that this Agreement shall be renewed automatically for subsequent
three-year periods unless notified by the Chief Executive Officer at least six
(6) months prior to the end of the first three-year period or of any subsequent
three-year period, that this Agreement shall not be renewed. Further, if a
Change in Control occurs during the term of this Agreement, this Agreement shall
continue until the Company or its successor shall have fully performed all of
its obligations thereunder with respect to the Executive, with no future
performance being possible.

     6.      Amendment of Agreement. Subject to the provisions of Section 5,
this Agreement may not be amended in any manner which has a significant adverse
effect on the rights of the Executive without the written consent of such
Executive. Notwithstanding the foregoing, upon the occurrence of a Change in
Control, this Agreement may not be amended in any respect without the written
consent of the Executive.

     7.      Construction. Wherever any words are used herein in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form, they shall be construed as though they were also
used in the plural form in all cases where they would so apply.

     8.      Governing Law. This Agreement shall be governed by the laws of the
District of Columbia.

     9.      Successors and Assigns. This Agreement shall be binding upon the
Company and any assignee or successor in interest to the Company.

    10.      Dispute Resolution and Notice.

    10.1     Dispute Resolution.

                 (a)     Any good faith dispute or controversy arising under or
in connection with this Agreement shall be settled by binding arbitration. Such
proceeding shall be conducted by final and binding arbitration before a single
arbitrator mutually acceptable to both the Company and the Executive, in
accordance with the rules of, and under the administration of the Center for
Public Resources, in New York.

                 (b)     All reasonable costs and expenses arising out of such
arbitration proceedings shall be borne by the Company. The Company shall in all
events also pay its own costs (including its attorneys' fees) incurred in
connection with such arbitration and, if Executive shall prevail on any issue
that is material to the resolution of the dispute before the arbitrator, the
Company shall also pay or reimburse Executive for his expenses incurred in
connection with the arbitration (including, without limitation, his reasonable
attorneys' fees).

    10.2     Notice. Any notices, requests, demands, or other communications
provided for by this Agreement shall be sufficient if in writing and if sent by
registered or certified mail to the Executive at the last address he has filed
in writing with the Company, or in the case of the Company, to its principal
offices.

                                         POTOMAC ELECTRIC POWER COMPANY

                                      By:                              

                                              Its                      
                                                        "COMPANY"


                                                                       
                                                  "EXECUTIVE"